                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                       NO. 7:08-CR-34-FL-1

 UNITED STATES OF AMERICA                     )
                                              )
       v.                                     )
                                              )
 PERRY REESE, III,,                           )                      ORDER
                                              )
                 Defendant.                   )




       This matter is before the court on defendant’s motion for post-conviction relief (DE 159),

along with notice and affidavit of default and affidavit filed August 28, and September 26, 2018.

Upon careful review of defendant’s motion and subsequent papers filed, the court has determined

that the motion and subsequent papers must be recharacterized as second and successive petitions

attacking his conviction and sentence under 28 U.S.C. § 2255. See United States v. Winestock, 340

F.3d 200, 206-07 (4th Cir. 2003). Therefore, the court DISMISSES defendant’s motion and

subsequent papers so recharacterized for lack of jurisdiction. See id.; United States v. McRae, 793

F.3d 392, 400 (4th Cir. 2015). In the event defendant wishes to proceed with such claims, 28 U.S.C.

§ 2244(b)(3)(A) provides that before a second or successive habeas corpus application may be filed

in the district court, the applicant must move the appropriate court of appeals for an order

authorizing the district court to consider the application.

       SO ORDERED, this the 3rd day of October, 2018.


                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge
